Van Ness, J.
delivered the opinion of the court. The only question in this cause is, whether the services performed by the plaintiff were rendered with a view to any other compensation than such as the testator should voluntarily make by his last will and testament. This is a mere question of fact, and the defendants having consented that the jury should find for the plaintiff, it is difficult " to conceive upon what ground the court are expected to interfere. There is no objection made to the charge of the judge ; no principle of law has been violated ; justice has been done, and the damages found by the jury are not more than the evidence will warrant.
The only ground upon which the court can possibly interfere is, that there was no' evidence at all to support the verdict of the jury. That the intestate and plaintiff contemplated, that the latter should be remunerated in some way for his long and faithful services, is not to be denied; but it is said, that such remuneration depended wholly on the will and pleasure of the testator, and that this must have been the understanding of both parties» The jury by their verdict have negatived that idea, and in doing so, were well warranted by the evidence. The services having been performed for the benefit of the testator with his knowledge and approbation, the law implies a promise to pay for them, unless the plaintiff can show that payment was never intended. The testimony of the plaintiff’s mother-in-law appears to me to be decisive on this point; and, independent of the defendant’s consent to this verdict, I cannot conceive how the jury could find otherwise than they have done.
The testator, when the plaintiff became his adopted child, probably intended to devise to him his whole estate. Shall the change of circumstances, by the unexpected birth of a child, deprive the defendant of a reasonable compensation for having spent the prime of his life in the *202service of the testator ? Under the circumstances of the case we think it ought not.
By this decision we do not mean to draw in question the general rule of law contended fo.r by the defendant’s counsel on the argument.
We are of opinion, from the evidence in the cause, that it is not within that rule. The motion for a new trial, therefore, must be denied.
Rule refused,